Case 1:18-cv-24260-RNS Document 28 Entered on FLSD Docket 04/24/2019 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT OF THE
                                SOUTHERN DISTRICT OF FLORIDA

                                                           CASE NO. 1:18-CV-24260-RNS


    REGINALD EARLY III, MILDRED EARLY,
    and REGINA EARLY,

           Plaintiffs,

    v.

    CITY OF HOMESTEAD FLORIDA,
    JUSTIN MEECE, GABRIELLE LEAL;
    BILLY PEARCE, ADAM PEARCE,

           Defendants.
    ______________________________________/

                              JOINT INTERIM STATUS REPORT

              Plaintiffs, REGINALD EARLY III, MILDRED EARLY and REGINALD
     EARLY (herein after sometimes referred to as “the EARLYS” or
     “PLAINTIFFS”) and Defendants, CITY OF HOMESTEAD FLORIDA, et. al, hereby
     file this Joint Interim Status Report in accordance with the Scheduling Order (D.E. 17)
     entered on January 16, 2019.

                 a) Have all defendants been served? If not, state the reasons.

                           Yes, all defendants have been served.

                b) Have all defendants responded to the complaint?

                         Yes. Defendants’ Motion to Dismiss Plaintiff’s Second Amended
                     Complaint (D.E. 23) is fully briefed and pending.

                c) If this is a class action, has a motion for class certification been filed? If so,
                   what is its status?

                           This is not a class action matter.

                d) Have the parties agreed on a selected mediator? Have the parties agreed
                   upon a place, date, time and time for mediation?

                           Yes, the parties have agreed on and selected a mediator, Ricardo J.
                    Cata. A place, date, and time for mediation is pending.

                e) Have the parties engaged in informal settlement negotiations? If not,
                                                   1
Case 1:18-cv-24260-RNS Document 28 Entered on FLSD Docket 04/24/2019 Page 2 of 2



                  explain the reasons for the failure to do so. If yes, state the status of such
                  negotiations (e.g., ongoing, impassed etc.) and the relative prospects for
                  resolution through informal means.

                        Yes, albeit, no settlement has been reached.

              f) Describe the status of discovery conducted to date, and identify whether the
                 parties reasonably believe that they will be able to complete discovery by
                 the Court’s deadline. If not, explain the reasons.

                         Plaintiffs believe an extension of discovery will be necessary, as the
                 Defendants’ Motion to Dismiss is pending and depending on this Court’s
                 Order, Plaintiffs may need to further amend their complaint. Defendants
                 object to any further amendments of Plaintiffs’ pleadings or to any extension
                 of discovery due to an amendment of Plaintiffs’ pleading at this stage.
                 Defendants believe that the parties will be able to complete discovery by the
                 Court’s deadline.

                        Interrogatories and Request for Production have been propounded by
                 both parties. Depositions of all parties are in the process of being set.


              g) Identify any other issues that the Court should be aware of that may affect
                 the resolution of this matter or the schedule as currently set.

                          No other issues that we are aware of at this time.

           Dated this 24rd day of April, 2019.


                                 CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on April 24th, 2019. I electronically filed the
     foregoing document with the Clerk of Court using the CM/ECF system.

     /S/ LINDSAY N. GREENE                            /S/ ANNE R. FLANIGAN
     LINDSAY N. GREENE                               ANNE R. FLANIGAN
     Florida Bar Number 269610                       Florida Bar Number 113889
     Lgreene@dsklawgroup.com                         aflanigan@wsh-law.com
     NataliaD@dsklawgroup.com                        pgrotto@wsh-law.com
     de Beaubien, Simmons,                           Weiss, Serota, Helfman, Cole
     Knight Mantzaris & Neal,                        & Bierman, PL
     332 North Magnolia Avenue                       200 E. Broward #1900
     Orlando, Florida                                Ft. Lauderdale, Florida
     32801                                           33301



                                                 2
